Citation Nr: 0527341	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  03-20 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for right ear hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant served on active duty for training from June 
1988 to November 1988.  It has also been established that on 
December 11, 1988 he was on inactive duty training when he 
sustained an injury that resulted in service connected 
disabilities (conferring veteran status).  This matter comes 
to the Board of Veterans' Appeals (Board) on appeal from a 
July 2002 rating decision by the Pittsburgh, Pennsylvania 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that denied service connection for bilateral hearing 
loss.  In May 2004, the Board remanded the claim for further 
development.  In December 2004 service connection was granted 
for left ear hearing loss.  Hence, the only matter remaining 
on appeal is that of service connection for right ear hearing 
loss.  


FINDINGS OF FACT

A right ear hearing loss disability was not manifested in 
service, and is not currently shown.   


CONCLUSION OF LAW

Service connection for right ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The veteran was provided notice of the provisions of VCAA in 
February 2002 correspondence (prior to the rating decision 
appealed), in May 2004 correspondence (per the May 2004 Board 
remand), and in a December 2004 supplemental statement of the 
case (SSOC). He was notified (in the February 2002 
correspondence, in the July 2002 decision, and in the SSOC) 
of everything required, and has had ample opportunity to 
respond or supplement the record.  

The May 2004 correspondence and the SSOC advised the veteran 
of the allocation of responsibility of the parties to 
identify and obtain additional evidence in order to 
substantiate his claim.  The July 2002 rating decision, the 
SOC, and the SSOC informed him of what the evidence showed 
and why the claim was denied.  He was advised by May 2004 
correspondence and the SSOC that VA would make reasonable 
efforts to help him get pertinent evidence, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The May 2004 
correspondence, as well as the SSOC advised him of what the 
evidence must show to establish entitlement to service 
connection (for right ear hearing loss), and those documents 
advised him of what information or evidence VA needed from 
him.  The May 2004 correspondence, specifically asked him to 
complete and sign releases for all private medical records 
that would support his claim, or to submit the records 
himself.  The SSOC expressly advised him to "provide any 
evidence in the claimant's possession that pertains to the 
claim."  Everything submitted to date has been accepted for 
the record and considered

Regarding the duty to assist, the record includes service 
medical records (SMRs), VA and private treatment records, and 
VA examination reports.  VA has obtained all available 
pertinent records identified.  Evidentiary development is 
complete.  VA's duty to assist is satisfied.  It is not 
prejudicial to the appellant for the Board to proceed with 
appellate review.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

II.  Factual Background

The veteran's SMRs are negative for any mention of hearing 
loss in either ear.   The record shows that on December 11, 
1988, while driving to his reserve unit Christmas party, he 
was involved in an automobile accident.  A line of duty 
determination found the accident was in the line of duty.  

December 1988 Sewickley Valley Hospital records revealed a 
1.5 inch through and through laceration of the left ear.  
Bleeding from the right ear was also noted.  Hearing loss was 
not mentioned.  May 1992 hospital records (of treatment for 
unrelated disability) note that the veteran's ears were 
normal.  

On January 1990 VA audiological evaluation, the veteran had 
complaints of tinnitus and hearing loss in his right ear 
since the December 1988 car accident.  A VA audiogram showed 
that puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
-
15
   LEFT
15
15
10
0
25

Right ear speech discrimination was 100 percent correct. 

On February 2003 VA examination, the examiner indicated that 
it could not be confirmed whether or not the veteran had a 
hearing loss since he did not have any further hearing tests 
after 1990.  The  impression was that since 1990 audiometry 
was after the accident in service and was normal, the 
likelihood was that the veteran did not have hearing loss as 
a result of the accident.  

On June 2004 VA audiological evaluation, audiometry revealed 
that puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
20
25
   LEFT
30
25
35
40
35

Right ear speech discrimination was 100 percent..   

III.  Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  To establish service connection for a 
disability, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury 
(disability). Hickson v. West; 13 Vet. App. 247, 248 (1999).

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The threshold matter in any claim seeking service connection 
is whether the claimed disability is shown.  Here, the 
medical evidence does not show that the veteran has a right 
ear hearing loss disability (as defined by regulation).  
Although 1988 treatment records note that he had bleeding in 
his right ear, a right ear hearing loss disability was not 
noted at the time.  VA audiometry in January 1990 and in June 
2004 revealed that the veteran had normal hearing acuity in 
the right ear.  Although postservice medical records note 
that the veteran has complained of right ear hearing loss, as 
a layperson, the veteran is not competent to establish by his 
own opinion that he has such disability.  Espiritu v. 
Derwinski, 2 Vet, App. 492 (1992).  Absent proof of a present 
disability, there is no valid claim of service connection. 
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
threshold requirement for establishing service connection is 
not met.  The preponderance of the evidence is against the 
claim.  Hence, it must be denied.  


ORDER

Service connection for right ear hearing loss is denied.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


